Before you invest, you may want to review the Portfolios Prospectus, which contains more information about the Portfolio and its risks. The Portfolios Prospectus and Statement of Additional Information (SAI), both dated May 31, 2012 (as revised or supplemented), are incorporated by reference into this Summary Prospectus. You can find the Portfolios Prospectus, SAI and other information about the Portfolio online at www.LazardNet.com/lam/us/ lazardfunds.shtml. You can also get this information at no cost by calling (800) 823-6300 or by sending an e-mail request to ContactUs@LazardNet.com. InstitutionalShares OpenShares Lazard International Strategic Equity Portfolio LISIX LISOX Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares Shareholder Transaction Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .75% .75% Distribution and Service (12b-1) Fees None .25% Other Expenses .13% .16% Total Annual Portfolio Operating Expenses .88% 1.16% Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Institutional Shares $90 $281 $488 $1,084 Open Shares $118 $368 $638 $1,409 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 53% of the average value of its portfolio. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of non-U.S. companies whose principal activities are located in countries represented by the Morgan Stanley Capital International (MSCI
